Fourth Court of Appeals
                               San Antonio, Texas
                                     March 27, 2019

                                  No. 04-19-00071-CV

            Roberto VILLARREAL, Ramona Villarreal, Viola Villarreal Garcia,
                     Gloria Villarreal Salinas and Fernando Villarreal,
                                         Appellants

                                            v.

             CHESAPEAKE ZAPATA, L.P. and Chesapeake Operating, Inc.,
                               Appellees

                From the 49th Judicial District Court, Zapata County, Texas
                                   Trial Court No. 8848
                        Honorable Jose A. Lopez, Judge Presiding

                                         ORDER

     In accordance with this court’s opinion of this date, this appeal is DISMISSSED FOR
LACK OF JURISDICTION.

      It is so ORDERED on March 27, 2019.


                                             _____________________________
                                             Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of March, 2019.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court